DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	The tildes present in the ranges in claims 1, 2, 4, and 8 are being interpreted as "about."  E.g.: "the increment of percentage reduction of area of each pass is 0.01~0.1" is interpreted as the increment of percentage reduction of area of each pass is about 0.01-0.1.

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance:
The present claims are allowable over the "closest" prior art US 5,494,537.
US '537 discloses a stainless steel (title) comprising a structure of austenite and work-induced (i.e., strain induced) martensite with a composition that substantially overlaps with the instantly claimed composition (abstract); see the comparative table below (all value in wt. %).
Element
Claim 1
US '537
Overlap
C
0.01-0.1
≤0.1
0.01-0.1
N
0.05-0.2
≤0.15
0.05-0.15
P
≤0.03
Impurity
Impurity
S
≤0.003
Impurity
Impurity
Si
0.5-1.0
1.0-4.0
0.5-1.0
Mn
1.0-2.0
≤5.0
1.0-2.0
Cr
15-17
12-18
15-17
Ni
5-7
4-10
5-7
Fe
Balance
Balance
Balance


US '537 does not disclose or otherwise suggest the strain-induced martensite having a spindle shape where the average size of the average size of the long axis is 50-1000 nm and that of the short axis is 20-500 nm and the presence of an element segregation layer on the interface between strain-induced martensite and austenite, the thickness of the element segregation layer is 1-20 nm and inside which the contents of Ni, Mn, N and Si elements are respectively 1.2-3 times of the average content of each element in the stainless steel.  In fact, US '537 actively teaches away from the claimed invention by requiring their stainless steel to possess 30-80% by volume work-induced martensite (i.e., strain-induced) (abstract), this amount of strain-induced martensite is outside of the instantly claimed range of 0.1-20% by volume of strain-induced martensite.
Therefore, it would not have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to make the instantly claimed stainless steel from the disclosure of US '537.  
Further, Applicant's amendments overcome the 35 U.S.C. 112(a) and 112(b) rejections of record.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
	
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher D Moody whose telephone number is 571-272-7972.  The Examiner can normally be reached 0800-1600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Sally Merkling can be reached at 571-272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. MOODY
Examiner
Art Unit 1738

/C.D.M./Examiner, Art Unit 1738                                                                                                                                                                                                        

/Patricia L. Hailey/Primary Examiner, Art Unit 1732